                     IN THE UNITED STATES DISTRICT COURT FOR

                             THE EASTERN DISTRICT OF WISCONSIN


HUPY & ABRAHAM, S.C.,

                Plaintiff,
                                                               Case   No: 2:21-CY-00577
v

QUINTESS ALLC dlbla
QUINTESSA MARKETING,

                Defendant.



     PLAINTIFF'S EMERGENCY MOTION FOR PRELIMINARY INJUNCTION


       The Plaintiff, Hupy and Abraham, S.C., pursuant to Wis. Stat. $ 787.30 and Rule 65 of

Federal Rules    of Civil    Procedure, moves the Court    to grant its Emergency Motion for   and


Preliminary Injunction immediately and without notice, enjoining the Defendant, Quintessa LLC,

its agents, servants, employees, attorneys, and all other persons acting in active concert     and


participation with the Defendant, from further marketing for, screening, and retaining clients

involved in motor vehicle accidents on behalf of the Plaintiff, Hupy and Abraham, S.C., pending

a hearing and   disposition of the Plaintiff s Emergency Motion for Preliminary Injunction filed on

Friday, May 7,202I at 10:00 a.m.

       This motion is based on the following grounds:

       1.       On February 3,202I, the Plaintiff signed a contract with the Defendant for its

                services     in   marketing for, screening, qualifying, and signing up "plaintiffs"

                involved in motor vehicles for representation.

       2.        On April 1,2021, the Plaintiff notified the Defendant with thirty (30) day notice




         Case 2:21-cv-00577-JPS Filed 05/07/21 Page 1 of 4 Document 3
        that it would not be renewing the contract pursuant to the express terms in the

        contract, which was confirmed by the Defendant, and on that same day, the

        Defendant confirmed said notice of non-renewal.

J       Pursuant to the April 1, 2021notice, the subject contract ended on May 4,2021.

4       Since the termination of said contract, the Defendant proceeds to retain     "plaintiffs"

        on the Plaintiffs behalf. Additionally, the Defendant has continued to retain

        "plaintiffs" on the Plaintiff s behalf after the contract terminated.

5       Unless enjoined by this Court, the Defendant may continue to retain "plaintiffs" on

        the Plaintiff s behalf despite the contractual agreement's termination.

6.      Pursuant to Rule 65(a)(1) of the Federal Rules of Civil Procedure, the counsel for

        the Plaintiff respectfully certifies to the Court that on May 5, 2021, the Plaintiff

        filed a Complaint regarding this matter. Moreover, the Plaintiff, by its Vice

        President, Attorney Jason F. Abraham, provided both a Notice of Rescission and a

        courtesy copy of the Summons and Complaint to the Defendant, by its Founder and

        Chief Executive Officer, Lauren V. Mingee, on May 5,2021, at 2:19 pm. This

        Notice revoked the Defendant's rights to use any retainer documents on behalf          of

        the Plaintiff. However, the Plaintiff received a retainer agreement from the

        Defendant for a "plaintiff' on May 5, 2021, at 5:29 pm after the Defendant had

        knowledge of the contract's end date and rescission. The Plaintiff cannot accept the

        risk that the Defendant will continue to accept "plaintiffs" on its behalf resulting in

        further economic expense to the Plaintiff, and as such, this motion was given

        without additional notice to the Defendant.

7       There is a substantial likelihood that the Plaintiff   will   establish at trial that the



                                           2

     Case 2:21-cv-00577-JPS Filed 05/07/21 Page 2 of 4 Document 3
                  Defendant breached its contract with the Plaintiff and the Defendant's express

                  representations to the Plaintiff were false, deceptive, andlor misleading.

        8.        A Preliminary Injunction is necessary to prevent irreparable injury to the Plaintiff.

                  If the Defendant continues retaining non-qualifying "plaintiffs" on the Plaintiff s

                  behalf, this could result in further fees to the Plaintiff. Additionally, the Defendant's

                  retention of "plaintiffs" when the Plaintiff has already rescinded the Defendant's

                  usage of the   Plaintiff s retainers exposes both parties to allegations of unauthoized

                  practice of law. At the moment, the Plaintiff has no adequate remedy at law, and

                  the Court's ability to provide effective relief would be significantly impaired, if the

                  Defendant continues to retain "plaintiffs" on the Plaintiffs behalf pursuant to an

                  expired contract that was also rescinded by the Plaintiff.

        9.        Any harm to the Defendant from enjoining the retainer of "plaintiffs" on behalf of

                  the Plaintiff would be outweighed by the actual and immediate, irreparable negative

                  effects to the Plaintiffs business and reputation resulting from the Defendant's

                  retainer of "plaintiffs."

        This Motion is based upon the pleadings and filings already in the record, together with the

accompanying affidavit of Attorney Jason F. Abraham, which is attached hereto and incorporated

herein. The Plaintiff   will suffer immediate    and irreparable loss, damage, and injury   if this Motion

is not granted.




                                                      J

             Case 2:21-cv-00577-JPS Filed 05/07/21 Page 3 of 4 Document 3
      DATED    at Milwaukee, Wisconsin,   this LlL day of        fq.^,/             .2021

                                                  HUPY AND ABRAHAM, S.C.
                                                  Attorneys for the Plaintiff,




                                                  By:
                                                        Todd R. Korb
                                                        State Bar Number: 1026950

Post Office Address
111 East Kilbourn Avenue
Suite 1100
Milwaukee, Wisconsin 53202
(414)223-4800




                                              4

         Case 2:21-cv-00577-JPS Filed 05/07/21 Page 4 of 4 Document 3
